DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1-2, 7-9, 13-19, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi et al. (US 2014/0226551).
Regarding claim 1, Ouchi teaches that determining a power vector using at least one sounding reference signal resource (Fig. 1, 4 and pages 2, paragraphs 14 – pages 3, paragraphs 28, where teaches determining power control related parameters include a power offset parameter of sounding reference signal, and the power offset parameter comprises power vector using sounding reference signal). Ouchi teaches that the power vector comprises a power corresponding to each port of a device (Fig. 1, 2, pages 2, paragraphs 14 – pages 3, paragraphs 28, and pages 6, paragraphs 94 - 99, where teaches 
Regarding claim 2, Ouchi teaches that the power offset parameter comprises the power vector (Fig. 1, 4 and pages 2, paragraphs 14 – pages 3, paragraphs 26, where teaches determining power control related parameters include a power offset parameter of sounding reference signal, and the power offset parameter comprises power vector using sounding reference signal). 
Regarding claim 7, Ouchi teaches that the power offset parameter comprises a maximum transmission power of the power vector (pages 22, paragraphs 219 – pages 23, paragraphs 234 and Fig. 1, 6, 22). 
Regarding claim 8, Ouchi teaches that the at least one sounding reference signal resource comprises a plurality of sounding reference signal resources (Fig. 1, 4 and pages 2, paragraphs 14 – pages 3, paragraphs 28). 
Regarding claim 9, Ouchi teaches that the plurality of sounding reference signal resources is part of a sounding reference signal resource combination (Fig. 1, 2, pages 2, paragraphs 14 – pages 3, paragraphs 28, and pages 6, paragraphs 94 – 99). 
claim 13, Ouchi teaches that receiving information indicating a change in transmission power (Fig. 1, 2, pages 2, paragraphs 14 – pages 3, paragraphs 34). 
Regarding claim 14, Ouchi teaches that in response to receiving information indicating a change in transmission power (Fig. 1, 2, pages 2, paragraphs 14 – pages 3, paragraphs 34), determining an updated power vector using the at least one sounding reference signal resource (pages 34, paragraphs 308, Fig. 35, 36, pages 40, paragraphs 357 – 363, and pages 42, paragraphs 375 - 376), determining an updated power offset parameter based on the updated power vector (pages 34, paragraphs 308, Fig. 35, 36, pages 40, paragraphs 357 – 363, and pages 42, paragraphs 375 - 376), and transmitting the updated power offset parameter (pages 34, paragraphs 308, Fig. 35, 36, pages 40, paragraphs 357 – 363, and pages 42, paragraphs 375 - 376). 
Regarding claim 15, Ouchi teaches that encoding the power offset parameter prior to transmitting the power offset parameter (pages 11, paragraphs 131 - 132, Fig. 6, 22, pages 12, paragraphs 147, and pages 22, paragraphs 219 – pages 23, paragraphs 234). 
Regarding claim 16, Ouchi teaches that the power offset parameter is transmitted in a medium access control message (pages 11, paragraphs 131 - 132, Fig. 6, 22, pages 12, paragraphs 147, and pages 22, paragraphs 219 – pages 23, paragraphs 234). 
Regarding claim 17, Ouchi teaches that the power offset parameter is transmitted in a radio resource control message (pages 11, paragraphs 131 - 132, Fig. 6, 22, pages 12, paragraphs 147, and pages 22, paragraphs 219 – pages 23, paragraphs 234). 
Regarding claim 18, Ouchi teaches that receiving information indicating whether the power offset parameter comprises the power vector or a maximum transmission 
Regarding claim 19, Ouchi teaches all the limitation as discussed in claim 1. 
Regarding claim 37, Ouchi teaches all the limitation as discussed in claim 1. 

Allowable Subject Matter
3.		Claims 3-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “determining the power vector using the at least one sounding reference signal resource comprises determining a plurality of power vectors, wherein each power vector of the plurality of power vectors is determined using a sounding reference signal resource combination of a plurality of sounding reference signal resource combinations, determining the power offset parameter based on the power vector comprises determining a plurality of power offset parameters, wherein each power offset parameter of the plurality of power offset parameters comprises a maximum transmission power of a corresponding power vector of the plurality of power vectors, and transmitting the power offset parameter comprises transmitting the plurality of power offset parameters” as specified the claims. 


Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2014/0153534) discloses Terminal Apparatus for Controlling Uplink Signal Transmission Power and Method for same.
Ishii et al. (US 2011/0281612) discloses Mobile Station and Radio Base Station.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
January 28, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649